Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This office action is in response to communication filed 5/06/21.
Response to Amendment
	The examiner acknowledges the amendment of claims 1, 5, and 6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6 and 8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Garr et al. US Patent 5341166.


           Regarding claim 1, Garr et al. teaches a first device (26) for transmitting a command signal to control a functional operation of a second device, the first device comprising: a receiver (48); a transmitter (56,54);



wherein the instructions cause the processing device to respond to an activation signal, received via use of the receiver, having data indicative of an input element of a third device (12,16,20) that has been activated by a user and a data indicative of a type (col. 7 lines 51-61) of the second device by both using the data indicative of the input element that has been activated and the data indicative of the type of the second device to determine a one of the plurality of command data codesets that is appropriate for controlling functional operations of the second device that is to be controlled via use of the first device and to transmitting the command signal to the second device, via use of the transmitter, in response to receiving, via use of the receiver, an activation signal having data indicative of an input element of a third device that has been activated by a user, wherein the transmitted command signal comprises a command data which is selected from the one of the plurality of command data codesets (col. 56 lines 6-52, col. 8 lines 6-15).


          Regarding claim 2, Garr et al. teaches the command data comprises a command data corresponding to a volume up functional operation of the second device (fig. 5, col. 4 lines 31-35, col. 7 lines 58-60).

       Regarding claim 3, Garr et al. teaches the receiver comprises an RF receiver (col. 5 lines 13-17).

        Regarding claim 4, Garr et al. teaches the transmitter comprises an IR transmitter (col. 5 lines 13-17).



       Regarding claim 6, Garr et al. teaches the command signal is transmitted from the first device to the second device via a wireless connection between the first device and the second device (col. 5 lines 17-20).
          Regarding claim 8, Garr teaches the command data comprises a command data corresponding to a volume down functional operation of the second device (fig. 5, col. 4 lines 31-35, col. 7 lines 58-60).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Garr et al. US Patent 5341166 in view of Kellum US Patent 8601514. 
	Regarding claim 7, Garr is silent on teaching the first device comprises a further receiver for receiving a media from a fourth device in communication with the first device and wherein the first device is coupled to the second device to provide the media to the second device for display on a display device associated with the second device. Kellum et al. teaches for receiving a media from a fourth device in communication with the first device and wherein the first device is coupled to the second device to provide the media to the second device for display on a display device associated with the second device (col. 2 lines 15-44).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683